84 So.3d 1228 (2012)
The STATE of Florida, Appellant,
v.
Daud MUNTASER, Appellee.
No. 3D11-2289.
District Court of Appeal of Florida, Third District.
April 11, 2012.
Pamela Jo Bondi, Attorney General, and Douglas Glaid, Senior Assistant Attorney General, for appellant.
Bernstein, Osberg-Braun, & de Moraes, and Regina B. de Moraes, Miami, for appellee.
Before RAMIREZ, ROTHENBERG, and LAGOA, JJ.
ROTHENBERG, J.
The State appeals the trial court's order granting Daud Muntaser's ("the defendant") motion for postconviction relief pursuant to Florida Rule of Criminal Procedure *1229 3.800(a), and vacating the judgment and sentence entered on October 16, 1995, following the defendant's negotiated plea. Because the defendant accepted the terms of the plea offered and has enjoyed the benefits of the bargain, the trial court erred in granting the requested relief. See State v. Ortiz, 79 So.3d 177 (Fla. 3d DCA 2012). Accordingly, we reverse with instructions to reinstate the 1995 judgment.
Reversed and remanded with instructions to reinstate the judgment.